Citation Nr: 1708177	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for a personality disorder, to include as due to service-connected traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In October 2016, the Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.


FINDINGS OF FACT

1.  In a June 1987 rating decision, the RO denied service connection for a personality disorder; the Veteran did not perfect an appeal as to that decision and it is now final.

2.  Evidence associated with the claims file since the June 1987 denial regarding service connection for a personality disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran has been diagnosed as suffering from a personality disorder. 

 4.  A personality disorder is not a disease or injury for the purposes of service connection.




CONCLUSIONS OF LAW

1.  The June 1987 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a personality disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a personality disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a letter dated in June 2011 provided notice of the reason for the prior denial of the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2011 and November 2012.  In addition, the Board sought an advisory medical opinion from the VHA in September 2016.  When considered together, the examinations and opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the condition in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

New and Material Evidence Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a personality disorder was denied by the RO in a June 1987 rating decision.  The evidence of record at the time of the June 1987 decision consisted of service treatment records.  The RO denied the claim, noting that the Veteran's condition was a constitutional and developmental abnormality and there was no evidence that the Veteran suffered from any nervous condition due to his trauma.

The Veteran was informed of that decision and of his appellate rights in a letter from the RO later that next month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The June 1987 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App.242, 251-52 (2010).

In May 2011, the Veteran submitted a request to reopen a claim of service connection for a personality disorder.  The evidence associated with the claims file since the June 1987 rating action includes VA examinations dated in November 2011 and November 2012, a VHA medical opinion dated in September 2016 and lay statements from the Veteran.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In a correspondence dated in March 2012, the Veteran indicated that his personality disorder was aggravated by his right frontal skull fracture.  In this regard, prior to this statement, the Veteran did not claim service connection for a personality disorder secondary to a service-connected disability.  Thus, the Veteran's claim of service connection for a personality disorder is reopened due to this new theory of entitlement.  Id.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Having reopened the Veteran's previously denied service connection claim for a personality disorder, the Board will proceed to adjudicate this claim on the merits.

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

Further, congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The Veteran's service treatment records show that the Veteran injured his right frontal part of the skull after a tire which he was inflating exploded, throwing him back several feet in July 1986.  An October 1986 treatment record shows an assessment of antisocial personality disorder.  An additional October 1986 treatment record shows an impression of depression.

The Veteran was afforded at VA posttraumatic stress disorder examination in June 2011.  An Axis I diagnosis of chronic, severe, alcohol abuse and polysubstance abuse and an Axis II diagnosis of Cluster B personality disorder, with antisocial and narcissistic features, was provided.  

The Veteran underwent a VA mental disorders examination in November 2012.  An Axis I diagnosis impression of chronic alcohol abuse and an Axis II diagnosis of Cluster B personality disorder was provided.  The VA examiner noted that the Veteran's Cluster B personality disorder was not at least as likely as not caused by the Veteran's service-connected closed fracture to the right frontal skull.  Next, the VA examiner opined that the Veteran's Cluster B personality disorder did more likely than not experience exacerbation/aggravation of a pre-existing disorder as a result of the closed fracture to the right frontal skull injury.  It was noted that the exacerbation/aggravation lasted an acute period of time which did not exceed 5 months from the time of the injury.  The VA examiner also opined that the Veteran's Cluster B personality disorder was not at least as likely as not aggravated by the in-service injury.  

In September 2016, an advisory medical opinion was requested.  A psychiatrist was asked to opinion whether there was a direct or secondary nexus between the Veteran's claimed mental disorder, his active duty service, and his service-connected TBI.  The psychiatrist was asked to determine whether the symptoms currently shown upon examination represented a psychiatric disorder other than a personality disorder.  If so, the psychiatrist was requested to opine whether it was at least as likely as not that the diagnosed psychiatric disorder (other than personality disorder) had its onset during or is otherwise related to the Veteran's active duty service.  The psychiatrist was to consider whether there is evidence of additional disability resulting from a mental disorder that was superimposed upon a congenital defect such as a personality disorder during service.  Finally, the psychiatrist was asked to determine whether it was it at least as likely as not that the service-connected TBI disability caused or aggravated (permanently worsened) the diagnosed psychiatric disorder (other than personality disorder).

In an October 2016 response, the VA specialist noted after a review of the Veteran's file, that all of the symptoms shown by the Veteran were consistent with the previously offered diagnosis of antisocial or Cluster B personality disorder.  He noted that there was no evidence that the Veteran had any new pathology or significant prolonged exacerbation of his antisocial personality disorder symptomatology caused by the TBI.  It was also noted that there was no evidence that the Veteran had any current behavioral or mental health issues which, even if there were an exaggeration of his antisocial behavior/personality or a new metal health diagnosis caused by the TBI or anything else which occurred while he was on active duty, would be the basis of any impairment of occupational or social functionality.  

The VA specialist stated that it was at least as likely as not that the Veteran suffered from antisocial personality disorder and chronic polysubstance abuse issues which had their origin during his pre-military life and continued through and past his period of active military service.  It was also less likely than not that the TBI he suffered caused any extended exacerbation beyond what would be expected regarding the natural progression of the conditions.  

As in initial matter, the Board notes that no mental health condition was noted at the time of the Veteran's entry into service.  The Veteran, therefore, is presumed to be sound upon entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Next, while a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes"). 

The Veteran has a current diagnosis of a personality disorder; however, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  As the October 2016 opinion indicates, this is also not an instance of where there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  

The Board has considered the Veteran's contentions and is aware that he is competent to make lay observations as to changes in mood and motivation, among other mental health symptoms.  The determination of whether such symptoms represent either the onset or the aggravation of particular mental health disorder, be it an Axis I disorder contemplated by 38 C.F.R. § 4.130 or a personality disorder, is nevertheless a complex medical question that is the preserve of mental health specialists.  The Veteran does not possess the training, credentials, or other expertise to render such a determination.  His lay contentions are thus of markedly lower probative value than the medical evidence cited above.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's diagnosed condition, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.  As there is no competent and probative evidence of a current psychiatric disability which can be service connectable as a matter of express VA regulation, there is no basis on which the claim for service connection may be granted.  It is therefore unnecessary to address any other element of direct or secondary service connection.  Accordingly, the claim for service connection is denied.


ORDER

As new and material evidence has been received, the claim of service connection for a personality disorder is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a personality disorder, to include as due to service-connected TBI, is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


